01/26/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0005


                                     PR 21-0005
                                                                            F/LED
                                                                            JAN 2 6 2021
IN RE THE MOTION OF BRYAN T.                                           B owen Greenwood

DAVIS FOR ADMISSION TO THE BAR                                      ORTEMe07.3Zourt
OF THE STATE OF MONTANA



      Bryan T. Davis has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Davis has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Bryan T. Davis may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this 24, day ofJanuary, 2021.



                                                                                17:r
                                                             Chief Justic
;         4  1"---
             :
    Justices